Citation Nr: 1101691	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  08-39 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a compensable evaluation for left abdomen scars, 
as residuals of a stab wound.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from April 1948 to April 1952.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  In November 2010, the Veteran testified before 
the undersigned Veterans Law Judge at a Board hearing at the RO.  
A transcript of that hearing is of record.  

As noted above, the Veteran is service connected for abdomen 
scars, as residuals of a puncture stab wound.  During the course 
of this appeal for a higher, compensable, rating for residual 
abdomen scars, the Veteran has asserted both in writing and at 
the November 2010 Board hearing that he has additional residual 
disability.  That is, he contends that he has residual internal 
injuries from the stab wound.  As this newly raised issue of 
entitlement to service connection for residuals of an inservice 
stab wound injury to the abdomen, other than abdomen scars, has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ), the Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has residual scars on his abdomen from a stab wound 
injury that are manifested by subjective complaints of pulling, 
numbness, and mild discomfort.  




CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria 
for a compensable, 10 percent, rating, but no more, for left 
abdomen scars, as residuals of a stab wound injury, have been 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.118, Diagnostic Code 7804 (as in effect prior to October 
23, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002). To implement the 
provisions of the law, VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the part 
of VA to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In the present appeal, the 
appellant was provided with initial notice of the VCAA in 
November 2006, which was prior to the April 2007 adverse decision 
on appeal.  Therefore, the express requirements set out by the 
Court in Pelegrini have been satisfied.

VA has fulfilled its duty to notify the appellant in this case.  
In the November 2006 letter, the RO informed the claimant of the 
applicable laws and regulations, the evidence needed to 
substantiate the claims decided herein, and which party was 
responsible for obtaining the evidence.  38 C.F.R. § 3.159; See 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  The 
Board notes that 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claims at issue. See 73 Fed. Reg. 
23, 353-23, 356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any evidence 
in the claimant's possession that pertains to the claims.  In 
short, the Board finds that the notice required by the VCAA and 
implementing regulations was furnished to the claimant and that 
no useful purpose would be served by delaying appellate review to 
send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim. Those 
five elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claim on appeal, the appellant was 
provided with notice of the disability rating and effective date 
elements in the November 2006 letter.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
requesting that the appellant provide information regarding 
pertinent private and VA medical treatment he received for his 
residual scar disability.  The appellant was additionally 
provided with the opportunity to attend a Board hearing which he 
attended in November 2010.  In terms of affording the appellant a 
VA examination, the appellant was afforded a QTC examination with 
respect to this appeal in January 2007.  The Board finds that the 
examination was adequate in that the examiner reviewed the 
record, interviewed the Veteran, and performed an appropriate 
physical examination with adequate findings.  In short, the Board 
finds that the examination report is adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully informed 
evaluation of the claim). Moreover, the appellant has not 
indicated that any additional pertinent evidence exists, and 
there is no indication that any such evidence exists.

Under these circumstances, the Board finds that VA has fulfilled 
its duty to notify and assist the appellant in the claim under 
consideration and that adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The appeal is now ready to be considered 
on the merits.

II.  Facts

The Veteran's service treatment records show that he was treated 
in March 1950 for a puncture stab wound to the abdomen, upper 
left quadrant.  Hospital records show that the Veteran had been 
stabbed with a jack knife.  The stab wound was described as 
irregular in shape.  Hospital records further show that surgical 
exploration was performed and there was no nerve or artery 
involvement and nothing to suggest pathology in the chest.  
According to the operative note, the stab wound was closed in 
layers and the transverse incision was closed with wire.  
Approximately seven days later the sutures were removed and the 
wound was found to be healing well.  The Veteran was noted to 
have a satisfactory convalescence and returned to duty 
approximately one month later.

A VA examination report in November 1952 reflects a diagnosis of 
scars, left abdomen, residuals of stab wound.  

In November 1952, the RO granted service connection for scar, 
healed left abdomen, residual of stab wound, and assigned a 
noncompensable rating.

In August 2006, the Veteran filed a claim that the RO construed 
as an increased rating claim for his residual abdomen wound 
scars.  

The Veteran presented for a QTC examination in January 2007 where 
he asserted that ever since the inservice stab injury he always 
felt a "pulling sensation" around the stab wound and surgical 
scars.  He denied that it was ever painful.  He also denied any 
problem with swallowing or digestion, bowel movements or 
urination, or unexplained weight loss.  He denied ever seeking 
treatment for the abdomen scars and noted that the sensation had 
not worsened over time.  On examination there were two well 
healed scars located in the left upper quadrant of the abdomen.  
They measured approximately 3 and 10 inches long respectively.  
They were level and hypopigmented and were not associated with 
tenderness, ulceration, instability, tissue loss, adherence, 
disfigurement, inflammation, edema, abnormal texture or keloid 
formation.  There were no burn or facial scars present.  The 
examiner said that the Veteran's diagnosis was the same as his 
claimed condition of left abdominal scar secondary to a stab 
wound injury.  He said the subjective factor was a mild 
discomfort associated with the scar and the objective finding was 
the scar.  He further remarked that the Veteran had been retired 
from work since 1986 and had previously worked full time as a 
pipefitter.  He concluded by stating that the Veteran's claimed 
condition had no impact on his work performance and daily living.

At a Board hearing in November 2010, the Veteran testified that 
his stab wound scar did not hurt, but felt numb and caused a 
pulling sensation, especially with lifting.  He denied that these 
symptoms caused him to seek medical attention or that they 
limited him in his employment.  He added that the scar prevented 
him from sleeping on the same side for too long.  

III.  Law and Analysis

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where entitlement to compensation 
already has been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, staged ratings may be appropriate when the 
factual findings show distinct time periods where the service- 
connected disability exhibits symptoms that would warrant 
different ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The criteria for rating scars is found at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7806.  In October 2008, the regulations 
pertaining to the evaluation of scars were amended effective 
October 23, 2008.  However, the Board observes that these 
regulatory changes only apply to applications received by VA on 
or after October 23, 2008, or if the Veteran requests review 
under the clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 
2008).  As neither situation applies in this case, the 2008 
changes are not applicable to this appeal.

Under the pertinent criteria prior to October 23, 2008, 
Diagnostic Code 7801 provides ratings for scars, other than the 
head, face, or neck, that are deep or that cause limited motion.  
Scars that are deep or that cause limited motion in an area or 
areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent 
disabling.  Scars in an area or areas exceeding 12 square inches 
(77 sq. cm.) are rated 20 percent disabling.  Scars in an area or 
areas exceeding 72 square inches (465 sq. cm.) are rated 30 
percent disabling.  Scars in an area or areas exceeding 144 
square inches (929 sq.cm.) are rated 40 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be separately 
rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) 
provides that a deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118 (pre October 23, 2008).

Diagnostic Code 7802 provides ratings for scars, other than the 
head, face, or neck, that are superficial or that do not cause 
limited motion.  Superficial scars that do not cause limited 
motion, in an area or areas of 144 square inches (929 sq. cm.) or 
greater, are rated 10 percent disabling.  Note (1) to Diagnostic 
Code 7802 provides that scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined in 
accordance with 38 C.F.R. § 4.25.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial 
unstable scars. Note (1) to Diagnostic Code 7803 provides that an 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7804 provides a 10 percent rating for superficial 
scars that are painful on examination.  Note (1) to Diagnostic 
Code 7804 provides that a superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7805 provides that other scars are to be rated on 
limitation of function of affected part.  38 C.F.R. § 4.118.

In light of the evidence and pertinent criteria in this case, the 
Board finds that a compensable, 10 percent, evaluation is 
warranted for the Veteran's abdominal scars under Code 7804.  In 
this regard, although the Veteran has repeatedly denied, both on 
examination and at the September 2010 hearing, that the scars are 
actually painful, and findings at the January 2007 QTC 
examination revealed no instability, there is evidence that they 
are symptomatic.  Such evidence consists of the January 2007 QTC 
examiner's notation of a subjective factor of mild discomfort 
associated with the stab wound scar and on the Veteran's November 
2010 hearing testimony that the scars are numb and produce a 
pulling sensation.  Thus, by resolving reasonable doubt in the 
Veterans favor, the Board finds these subjective findings are 
analogous to a stable, but painful scar.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  This is the maximum allowable rating under 
this code.

Consideration has been given to a higher rating under other 
potential applicable codes, but finds that there are no 
applicable other codes that would warrant a higher rating.  This 
is based on additional findings showing that the scars are 
leveled and hypopigmented, measure approximately 3 and 10 inches 
in length respectively, are well healed, and are not associated 
with tenderness, ulceration, tissue loss, adherence, 
disfigurement, inflammation, edema, texture or keloid formation.  
In addition, no burn or facial scars were present and there is no 
indication of loss of function of the affected part.  See 
38 C.F.R. § 4.118, Codes 7800, 7801, 7802, 7803, 7805.

Consideration has also been given to assigning a staged rating; 
however, at no time during the period in question have the 
disabilities warranted higher schedular rating than that 
discussed above.  See Hart, 21 Vet. App. 505.

Moreover, the Board is precluded from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance but is 
not precluded from considering whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that  This is accomplished by comparing the level of 
severity and symptomatology of the service-connected disability 
with the established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is, therefore, adequate and referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).

Here the rating criteria reasonably describe the Veteran's 
disability levels and symptomatology, and provided for higher 
ratings for additional or more severe symptoms, which have not 
been shown.  For this reason, the disability pictures are 
contemplated by the Rating Schedule, and the assigned schedular 
ratings are adequate, and no referral for an extraschedular 
rating is required under 38 C.F.R. § 3.321(b)(1).  Moreover, the 
QTC examiner in January 2007 stated that the Veteran's scars had 
no impact on his work performance and daily living and the 
Veteran denied at the November 2010 Board hearing that the 
pulling sensation caused by his scar had ever limited him in his 
employment.

Based on the foregoing, the Veteran is entitled to a compensable, 
10 percent, rating, but no higher, for left abdomen scars, as 
residuals of a stab wound.


ORDER

Entitlement to a compensable evaluation of 10 percent, but no 
higher, for left abdomen scars, as residuals of a stab wound, is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


